Title: To James Madison from John Graham, 2 January 1806 (Abstract)
From: Graham, John
To: Madison, James


                    § From John Graham. 2 January 1806, New Orleans. “I have just a moment before the departure of the Mail to acknowledge the receipt of your Letters of the 18th & 25th of November addressed to Governor Claiborne. As they are of importance I shall forward them to him by an Express unless I hear in the course of tomorrow that he is on his return.
                    “He may possibly determine to prevent the marquis’s coming back to our Territories, who was when we last heared from him about 200 Leagues to the west of t⟨h⟩is place no american officer has I beleive attended him.”
                